DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 10-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 10 is allowed because the prior arts of record fail to anticipate or fairly suggest the combination of limitations as presented in the independent claim 10, specifically the teachings of “a position determining device mounted on a first moving body moving along a road and an imaging device mounted on a second moving body moving along the road,” “wherein the position determining device comprises a first processor that executes first computer- readable instructions stored in a first memory, the first processor executes the first computer-readable instructions to cause the position determining device to: determine an avoidance position where an avoiding action has occurred, based on avoidance information indicating that the first moving body has avoided an abnormality on the road and position information indicating an avoidance position of the first moving body,” and “the imaging device comprises a second processor that executes second computer-readable instructions stored in a second memory, and the second processor executes the second computer-readable instructions to cause the imaging device to image with a camera a road surface at the avoidance position indicated by the avoidance position information received through a receiving circuit.” 
Claims 11-17 are allowed for incorporating the allowable subject matter from claim 10 by dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482